Cline, Judge:
This is an appeal for reappraisement of decorated earthenware imported from England on or about August 16, 1947.
At the trial counsel for the importer stated:
* * * we offer to stipulate with the Government that the merchandise the subject of this case consists of decorated earthenware exported from England on July 31, 1947.
(2) That said merchandise consisted of two decorations of earthenware which were invoiced as follows: Decoration E 13 at invoice unit prices, plus 47 per cent; Decoration L 33, at invoice unit prices, plus 80 per cent.
(3) That the merchandise was all appraised at invoiced unit values, plus 80 per cent, plus 25 per cent, less 2]4 per cent, whereas it was the intention of the appraising officers to apply said 80 per cent addition only to Decoration L 33, and not to Decoration E 13.
We make no claim in this case on L 33, on which the appraised value is, in our opinion, proper; that the price at which Decoration E 13 was freely offered for sale, both for export and for domestic consumption, in the usual wholesale quantities, in the ordinary course of trade, to all purchasers on the date of exportation of the merchandise herein, was the invoiced unit prices, plus 47J4 per cent, plus 25 per cent, less 2per cent.
We offer to so stipulate.
Mb. Vitale: That is packed, net?
Mb. Stein: Packed, net.
Mb. Vitale: After consulting with the appraiser at this port, your Honor, please, the Government is willing to so agree.
*383On the agreed facts I find that the foreign value of the decorated earthenware, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended, and the export value of said merchandise, as that value is defined in section 402 (d) of the same act, are the same; that the proper basis for determining the value of this merchandise is such foreign or export value: that such values are, for decoration E 13, the invoiced unit prices, plus 47K per centum, plus 25 per centum,less 2){ per centum, net packed, and for decoration L 33, the value found by the appraiser.
Judgment will be rendered accordingly.